Citation Nr: 1009789	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
October 1969 to December 1970.


This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issue was previously remanded in order for the 
RO to attempt to obtain copies of private records pertaining 
to two back surgeries performed on the Veteran.  The RO sent 
two notice letters, including VA Forms 21-4138 and 21-4142, 
requesting consent to obtain the records.  After ample time, 
the Veteran failed to reply.  As such the RO issued a 
November 2009 supplemental statement of the case and the 
issue now returns to the Board for appellate review.

The Board observes that the Veteran complained of worsening 
neck pain on his November 2005 application to reopen the 
previously disallowed claim for service connection for a low 
back disability.  Likewise, he referenced problems with his 
feet, ankles, and legs as well as numbness in his fingers on 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA) 
received in February 2006.  Finally, in a November 2007 
statement, the Veteran asserted that the February 1971 rating 
decision was based on several false statements in his medical 
records.  

It appears the issues of entitlement to service connection 
for a neck disability, increased rating for peripheral 
neuropathy of the upper and lower extremities, and clear and 
unmistakable error in the February 1971 rating decision 
denying service connection for a low back disability have 
been raised by the record.  As these issues have not been 
adjudicated by the Agency of Original Jurisdiction, the Board 
does not have jurisdiction over them.  Therefore, they are 
referred to the AOJ for appropriate action. 




FINDINGS OF FACT

1.  A September 2004 RO decision denied the appellant's claim 
for entitlement to service connection for a low back 
condition.

2.  Evidence associated with the claims file after the last 
final denial in September 2004 is new evidence, however, 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim and is therefore not material.


CONCLUSION OF LAW

1.  The September 2004 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since September 2004 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for a low back condition is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in January 2006 and May 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Letters in March 2006 and 
May 2007 provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the May 2007 letter provided this notice to the Veteran.

The Board observes that the January 2006 letter was sent to 
the Veteran prior to the March 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with Dingess 
and Kent, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the May 2007 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. 
§ 3.159(b) (2009), Kent, supra, and Dingess, supra, and after 
the notice was provided the case was readjudicated in 
supplemental statement of the case was provided to the 
Veteran in November 2007 and November 2009.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
supplemental statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant service treatment records, VA and SSA records 
in support of the Veteran's claims.  In this regard, the 
Veteran's service treatment records, VA treatment records, 
and Social Security Administration records.  In addition, 
various private treatment records are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  There is no duty 
to provide an examination until after a claim has been 
reopened.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  See also Woehlaert v. Nicholson, 
21 Vet.App. 456 (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Board notes that the Veteran's current claim is for 
entitlement to service connection for a low back condition.  
This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for a low 
back condition which was denied, initially, in a February 
1971 rating decision and subsequently in a September 2004 
rating decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2009), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.303(a) (2009).  

The Veteran's initial claim of entitlement to service 
connection for a low back condition was denied by RO rating 
decision dated February 1971.  At the time of the initial 
final denial in this matter, the evidence under consideration 
consisted solely of the Veteran's service treatment records.  
The February 1971 rating decision indicated that the basis 
for the RO's denial was that the Veteran's back disability 
had existed prior to service, as indicated on the Veteran's 
pre-induction examination and the medical history associated 
with the examination, and upon the Medical Board's finding 
was found not to have been aggravated by service, but rather 
had increased in severity along with the natural progression 
of the disability.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

In February 2004, the Veteran filed to reopen his claim for 
entitlement to service connection for a low back condition.  
A September 2004 RO rating decision denied the Veteran's 
application to reopen due to lack of new and material 
evidence.  At the time of the September 2004 RO denial, the 
evidence under consideration consisted of the Veteran's 
service treatment records dating from October 1969 to 
December 1970; notice letters from the VA dated September 
2003 and December 2004; statements from the Veteran dated 
February 2003 and December 2003; VA treatment records dating 
from September 1999 to September 2003 that included x-rays 
taken of the lumbosacral spine in May 2000.  The Board notes 
that the new evidence at the time of the September 2004 
decision failed to address whether the Veteran's low back 
disability was aggravated by his active duty service.  As 
such, the evidence, while new, failed to raise a reasonable 
possibility of substantiating the claim and was therefore 
found not to be new and material.  The Veteran did not timely 
appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

The Veteran again filed to reopen his claim in November 2005.  
A March 2006 RO rating decision denied the Veteran's 
application to reopen due to a lack of new and material 
evidence.  The Veteran was notified of his appellate rights, 
and perfected an appeal of this issue.  New evidence received 
for the March 2006 RO rating decision included VA treatment 
records dating from July 2005 to January 2006 and statements 
from the Veteran dated February 2006 and November 2005.  The 
Veteran's statements describe the current level of pain that 
the Veteran was experiencing with regard to his low back 
disability; however, the VA treatment records did not address 
the Veteran's low back disability.  The newly submitted 
medical evidence failed to show that the Veteran's low back 
disability was aggravated by his active duty service.  

Evidence obtained since the March 2006 RO rating decision 
consists of various statements by the Veteran dating March 
2006, May 2006, April 2007 and November 2007; VA treatment 
records dating from March 2006 to November 2007; and Social 
Security Administration (SSA) records pertaining to the 
Veteran's disability benefits.  The VA treatment records do 
not address the Veteran's low back disability.  The Veteran's 
statements noted that there had been a mistake in his medical 
records and that he did not have a back disability prior to 
service.  Included in the SSA records are various treatment 
notes regarding the Veteran's low back disability, dated May 
2000, August 2000, and September 2000; a September 1999 
medical history form that notes that the Veteran had back 
surgery in 1977 and 1988; and a July 2001 medical evaluation 
report that notes the presence of paravertebral muscle spasms 
in the Veteran's back as well as abnormal range of motion to 
the low back and an abnormal gait.  The SSA records also 
include information regarding the Veteran's two back 
surgeries, specifically the names and addresses of the 
doctors that performed the surgeries. The new evidence 
obtained merely provides information regarding the current 
state of the Veteran's back disability and post-service 
treatment history of the Veteran's low back disability.  The 
Board notes that while this evidence is considered new, as it 
had not been previously reviewed, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim because it fails to address whether the Veteran's low 
back disability was aggravated by the Veteran's active duty 
service.  Therefore, the Board finds that the new evidence 
provided by the Veteran does not meet the above requirement 
and therefore cannot be considered material.

The Board has also considered the various statements 
submitted by the Veteran in support of his appeal in which he 
asserts that his current low back disability was incurred 
during service.  However, the Veteran is merely reiterating 
arguments he made prior to VA previously prior to the denials 
of his claims in February 1971 and September 2004.  So this 
is not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992)

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the medical evidence associated with 
the record since the September 2004 RO rating decision 
demonstrates that the Veteran's claimed low back condition 
was incurred in or aggravated by his military service.  
Likewise, the Veteran's statements regarding in-service 
incurrence of his current back disability are duplicative of 
information previously considered by VA.  Since none of this 
newly submitted evidence pertains to the reasons for the 
prior denial nor raises the reasonable possibility of 
substantiating the Veteran's underlying claim, his request to 
reopen the previously disallowed claim of entitlement to 
service connection for a low back condition is denied.  38 
C.F.R. § 3.156(a).

	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for a back condition is 
denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


